Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16 - 28, drawn to a wind turbine.
Group II, claim(s) 29 - 33, drawn to a first method for operating a wind turbine.
Group III, claim(s) 34, drawn to a second method for operating a wind turbine.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a wind turbine comprising a support structure comprising at least one structural component with at least one fastening portion, and at least one reinforcing element; wherein the structural component includes a plurality of fastening holes configured for fastening an operating means; wherein the reinforcing element is screwed to the fastening portion of the structural component to achieve defined pre-stressed screw connections comprising screw fastening means inserted into at least some of the plurality of fastening hole, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jensen (European Patent Publication Number EP 2924282 A1, cited in IDS).  Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/EP2019/085920, which states that Jensen teaches a wind turbine comprising a support structure comprising at least one structural component with at least one fastening portion, and at least one reinforcing element; wherein the structural component includes a plurality of fastening holes configured for fastening an operating means; wherein the reinforcing element is screwed to the fastening portion of the structural component to achieve defined pre-stressed screw connections comprising screw fastening means inserted into at least some of the plurality of fastening hole (‘Written Opinion,’ page 5, paragraph 2.1).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of A wind turbine, comprising: a support structure comprising at least one structural component with at least one fastening portion, and at least one reinforcing element; wherein the structural component includes a plurality of fastening holes configured for fastening an operating means; wherein the structural component is at least partially dynamically loaded during operation of the wind turbine, and at least one of the plurality of fastening holes lies in a region dynamically loaded during operation of the wind turbine; wherein the wind turbine is convertible between at least two states, wherein a first state is an operating state and a second state is a maintenance state; wherein, in the operating state, the reinforcing element is screwed to the fastening portion of the structural component to achieve defined pre-stressed screw connections comprising screw fastening means inserted into at least some of the plurality of fastening holes; and wherein, in the maintenance state, the screw connections are released and the reinforcing element is removed from the structural component of the support structure, whereby an operating means can be connected to the fastening portion of the structural component via the fastening holes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jensen.  Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/EP2019/085920, which states that Jensen teaches a wind turbine comprising: a support structure comprising at least one structural component with at least one fastening portion, and at least one reinforcing element; wherein the structural component includes a plurality of fastening holes configured for fastening an operating means; wherein the structural component is at least partially dynamically loaded during operation of the wind turbine, and at least one of the plurality of fastening holes lies in a region dynamically loaded during operation of the wind turbine; wherein the wind turbine is convertible between at least two states, wherein a first state is an operating state and a second state is a maintenance state; wherein, in the operating state, the reinforcing element is screwed to the fastening portion of the structural component to achieve defined pre-stressed screw connections comprising screw fastening means inserted into at least some of the plurality of fastening holes; and wherein, in the maintenance state, the screw connections are released and the reinforcing element is removed from the structural component of the support structure, whereby an operating means can be connected to the fastening portion of the structural component via the fastening holes (‘Written Opinion,’ page 5, paragraph 2.1).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a method for operating a wind turbine, the wind turbine comprising a support structure including at least one structural component with at least one fastening portion, and at least one reinforcing element, the structural component including a plurality of fastening holes configured for fastening an operating means, the reinforcing element screwed to the fastening portion to achieve defined pre-stressed screw connections comprising screw fastening means inserted into at least some of the plurality of fastening holes, the method comprising: transferring the wind turbine from an operating state into a maintenance state by: releasing the screw connections that couple the reinforcing element to the structural component, and removing the reinforcing element; performing maintenance work on the wind turbine; and transferring the wind turbine from the maintenance state into the operating state by: obtaining the reinforcing element or a replacement reinforcing element, and connecting the reinforcing element or the replacement reinforcing element to the fastening portion of the structural component by inserting screw fastening means 6Preliminary Amendment dated July 16, 2021 into at least some of the fastening holes and screwing the reinforcing element or the replacement reinforcing element to the fastening portion of the structural component to achieve defined pre-stressed screw connections, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jensen.  Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/EP2019/085920, which states that Jensen teaches a method for operating a wind turbine, the wind turbine comprising a support structure including at least one structural component with at least one fastening portion, and at least one reinforcing element, the structural component including a plurality of fastening holes configured for fastening an operating means, the reinforcing element screwed to the fastening portion to achieve defined pre-stressed screw connections comprising screw fastening means inserted into at least some of the plurality of fastening holes, the method comprising: transferring the wind turbine from an operating state into a maintenance state by: releasing the screw connections that couple the reinforcing element to the structural component, and removing the reinforcing element; performing maintenance work on the wind turbine; and transferring the wind turbine from the maintenance state into the operating state by: obtaining the reinforcing element or a replacement reinforcing element, and connecting the reinforcing element or the replacement reinforcing element to the fastening portion of the structural component by inserting screw fastening means 6Preliminary Amendment dated July 16, 2021 into at least some of the fastening holes and screwing the reinforcing element or the replacement reinforcing element to the fastening portion of the structural component to achieve defined pre-stressed screw connections (‘Written Opinion,’ page 5, paragraphs 2.1 – 2.2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726